Case 7:20-cv-00125-O-BP Document 61 Filed 09/13/21                   Page 1 of 2 PageID 2136



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                               WICHITA FALLS DIVISION

STEPHANIE BEKENDAM,                             '
TDCJ No. 02105191,                              '
                                                '
                       Petitioner,              '
                                                '
v.                                              '             Civil Action No. 7:20-cv-125-O-BP
                                                '
BOBBY LUMPKIN, Director,                        '
Texas Dep’t of Criminal Justice,                '
Correctional Institutions Division,             '
                                                '
                       Respondent.              '

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       This is a habeas action brought pursuant to 28 U.S.C. ' 2254 in which Petitioner Stephanie

Bekendam challenges her Wichita County, Texas, conviction for driving while intoxicated, felony

repetition. Bekendam also seeks relief under the First Step Act of 2018 and she asks for an

emergency restraining order. The United States Magistrate Judge entered his Findings,

Conclusions, and Recommendation in which he recommends that the habeas petition be dismissed

as time barred and that the First Step Act motion and the request for a restraining order be denied.

See ECF No. 56. Petitioner did not file objections.

       The District Court reviewed the Magistrate Judge’s Findings, Conclusions, and

Recommendation for plain error. Finding no error, I am of the opinion that the findings of fact,

conclusions of law, and reasons for dismissal of the habeas claims and denial of the remaining

claims set forth in the Magistrate Judge’s Recommendation are correct and they are hereby adopted

and incorporated by reference as the Findings of the Court.
Case 7:20-cv-00125-O-BP Document 61 Filed 09/13/21                 Page 2 of 2 PageID 2137



       For the foregoing reasons, the petition for writ of habeas corpus is DISMISSED as barred

by the statute of limitations. Petitioner’s First Step Act motion and the motion for emergency

restraining order are DENIED.

       For statistical purposes, the Clerk of Court shall open and immediately close a civil First

Step Act case (Nature of Suit Code 540). The new action shall be directly assigned to the

undersigned district judge.

       SO ORDERED this 13th day of September, 2021.



                                                   _____________________________________
                                                   Reed O’Connor
                                                   UNITED STATES DISTRICT JUDGE




                                               2
